UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6525



RANDLE LENARD FREEMAN,

                                           Petitioner - Appellant,

          versus


WARDEN, Greensville Correctional Center,
Jarratt, Virginia,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-650-3)


Submitted:   June 10, 2004                 Decided:   June 18, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randle Lenard Freeman, Appellant Pro Se. Margaret Winslow Reed,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Randle    Lenard    Freeman      seeks   to    appeal    the    district

court’s order denying his petition filed under 28 U.S.C. § 2254

(2000) as untimely.             An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                    28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                          28

U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this standard by

demonstrating       that    reasonable       jurists      would       find    that    his

constitutional      claims       are   debatable    and      that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record    and    conclude       that   Freeman    has   not    made    the     requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions      are    adequately     presented        in   the

materials       before    the    court    and    argument     would     not     aid   the

decisional process.



                                                                               DISMISSED




                                         - 2 -